                       2:19-mj-07019-EIL # 1                       Page 1 of 22                                                                                      E-FILED
AO 106 (Rev. 04/lO) Application for a Search Warrant
                                                                                                   Thursday, 31 January, 2019 03:13:32 PM
                                                                                                             Clerk, U.S. District Court, ILCD
                                        UNITED STATES DISTRICT COURT
                                                                         for the
                                                             Central District of Illinois

                In the Matter of the Search of                             )
         (Briefly describe the property to be searched                     )
          or identify the person by name and address)
                                                                           )          Case No. 19-MJ-    7 0 l9
   Information associated with the LastPass account                        )
associate with stephan4096@gmail.com that is stored at                     )
         premises controlled by LogMeln, Inc.                              )

                                              APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (ident/fj, the person or describe the
pr,wertJi. (Q be searched and give its; locatiQn):      ,
  ~ee Attachment A, attacflea nereto and incorporated by reference.


located in the               Central                 District of
                                                                               - - - - - - , there is now concealed
                                                                   - - - - -Illinois                                                                 (identify the
person or describe the property to be seized):
  See Attachment B, attached hereto and incorporated by reference.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ~ evidence of a crime;
                   •   contraband, fruits of crime, or other items illegally possessed;
                   •   property designed for use, intended for use, or used in committing a crime;
                   •   a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
                Code Section                                                          Qffense Description
        21 United States Code                         Distribution of a Controlled Substance; Money Laundering
        §841(a)(1); 18 United States
        Code §1956(a)(1)(B)(i)
          The application is based on these facts:
        See Special Agent Todd Emery's attached affidavit.


           •     Continued on the attached sheet.
           •     Delayed notice of __. . _ days (give exact ending date if more than 30 days: --·                 '•'•'•••""•'•••'•'•M••••••-"-
                                                                                                                                                  ) is requested
                 under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                   s/Todd Emery
                                                                                                  Applicant's signature

                                                                                            Special Agent Todd Emery, DEA
                                                                                                  Printed name and title
                                                                               s/Eric I. Long
Sworn to before me and signed in my presence.


Date:
            I
               /4 /4 o(1
          ___I f
                   '


City and state: Urbana, Illinois                                                      Eric I. Long, United States Magistrate Judge
                                                                                                  Printed name and title
            2:19-mj-07019-EIL # 1     Page 2 of 22



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS

 IN THE MATTER OF THE SEARCH OF
 INFORMATION ASSOCIATED WITH
 the LastPass account associated with          Case No.    \   q ~ 7 0 19
 stephan4096@gmail.com THAT IS
 STORED AT PREMISES CONTROLLED                 Filed Under Seal
 BY LogMeln, Inc.



                           AFFIDAVIT IN SUPPORT OF
                    AN APPLICATION FOR A SEARCH WARRANT

       I, Todd M. Emery, being first duly sworn, hereby depose and state as follows:

                   INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application for a search warrant for

information associated with a certain account that is stored at premises controlled by

LogMeln, Inc., an electronic storage company headquartered at 323 Summer Street,

Boston, Massachusetts. The information to be searched is described in the following

paragraphs and in Attachment A. This affidavit is made in support of an application

for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to

require LogMein, Inc. to disclose to the government records and copies of the

information (including the content of communications) pertaining to the subscriber or

customer associated with the accounts described above and further described in Section

I of Attachment B. Upon receipt of the information described in Section I of Attachment

B, government-authorized persons will review that information to locate the items

described in Section II of Attachment B.

      2..      I am a Special Agent with the Drug Enforcement Administration and have
          2:19-mj-07019-EIL # 1         Page 3 of 22



been so employed for more than seven years. I have had extensive training in the

investigation of drug related crimes and the enforcement of federal laws concerning

controlled substances as found in Title 21 of the United States Code. Currently, I am

assigned to the DEA' s Springfield, Illinois, Resident Office (SRO). I have investigated

illicit controlled substance trafficking, to include the importation, distribution,

manufacture and cultivation of illegal substances. I have personally conducted or

assisted in numerous investigations of state and federal criminal violations involving

the illegal trafficking of narcotics and related crimes. I have received specialized

training in various aspects of narcotics investigations, which includes but is not limited

to interviewing defendants and witnesses, surveillance techniques, and money

laundering. Prior to my assignment at SRO, I served as Technical Operations Agent to

the DEA Imperial, California, District Office for approximately five years where I

assisted agents in conducting cyber investigations, authored several search warrants to

technical enterprises such as Microsoft and Facebook, and handled operations for that

office's wire room to include assisting in routing data packets such as email content to

approved systems for agent investigations. I also served two years at DEA's Office of

Special Intelligence, where I learned skillsets involving Virtual Private Networking

(VPN), IP configuration, and basic programming in a few computer coding languages.

I have helped prepare numerous complaint and search warrant affidavits, participated

in the execution of search warrants, and testified at criminal trials during my

participation in drug investigations.
            2:19-mj-07019-EIL # 1     Page 4 of 22



       3.      The facts in this affidavit come from my personal observations, my

training and experience, and information obtained from other agents and witnesses.

This affidavit is intended to show merely that there is sufficient probable cause for the

requested warrant and does not set forth all of my knowledge about this matter.

       4.      Based on my training and experience and the facts as set forth in this

affidavit, there is probable cause to believe that violations of 21 U.S.C. § 84l(a)(l),

Distribution of a Controlled Substance, and 18 U.S.C. § 1956(a)(l)(B)(i), Money

Laundering, have been committed by Stephan Caamano, utilizing information stored

within LastPass and LogMein accounts attached to email stephan4096@gmail.com

controlled, maintained, or operated by LogMeln, Inc. There is also probable cause to

search the information described in Attachment A for evidence, instrumentalities,

contraband, and/ or fruits of these crimes further described in Attachment B.

                                      JURISDICTION

       5.      This Court has jurisdiction to issue the requested warrant because it is "a

court of competent jurisdiction" as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a),

(b)(l)(A), & (c)(l)(A). Specifically, the Court is "a district court of the United States that

has jurisdiction over the offense being investigated." 18 U.S.C. § 2711(3)(A)(i).

                                    PROBABLE CAUSE

       6.      In December 2017, law enforcement agents began investigating Stephan

Caamano for manufacturing controlled substances following the discovery of purchases

of tablet press machines from China. Through the investigation, it was discovered that
             2:19-mj-07019-EIL # 1     Page 5 of 22



Caamano maintained a LastPass account with LogMein, Inc. which was linked to the

email account stephan4096@gmail.com.

        7.      Throughout 2017, Customs and Border Protection agents seized several

suspicious packages intended for delivery to Caamano. These included: (1) a package

containing one turbine wheel box pill press machine from Shanghai, China, addressed to

Stephan Caamano at 510 South Fair Street, Champaign, Illinois, seized on April 18, 2017;

(2) a package containing 109 grams of Fentanyl and 210 grams of Alprazolam from an

unknown shipper to Caamano at 1717 West Kirby Avenue, #108, Champaign, Illinois, a

mailbox rented by Caamano on June 13, 2017; and (3) seven packages that contained

drilling machine bolts for a tablet press machine from Shanghai, China, inbound to

Caamano at an address of 202 South Broadway Avenue, #142, Urbana, Illinois, a mailbox

rented by Caamano, on July 13, 2017.

       8.       In addition to suspicious deliveries being made to Caamano, law

enforcement officers linked several suspicious packages containing counterfeit Xanax

pills as having originated with Caamano.            On March 8, 2018, agents conducted

surveillance of Caamano at his residence, 1510 Glenshire Drive, Champaign, Illinois.1 At

approximately 10:00 a.m., agents observed Caamano depart his residence and travel to a




       1
          Agents previously had performed an open source records search and learned utilities
in Stephan CAAMANO's name had been established at 1510 Glenshire Drive, Champaign,
Illinois. Agents also had discovered via subpoenaed bank records that CAAMANO had
purchased the property in full with a wire transaction to the seller's bank under the business
name Longevity Realty Management LLC.
             2:19-mj-07019-EIL # 1    Page 6 of 22



United States Postal Service drop box located near 2012 Round Barn Road, Champaign,

Illinois. Agents then observed and video recorded Caamano as he removed yellow

manila envelopes from the rear passenger area of his vehicle multiple times and

deposited said manila envelopes into the USPS drop box.

       9.       That same morning, while maintaining surveillance of the drop box, agents

contacted the United States Postal Inspection Service to open the drop box near 2012

Round Barn Road, Champaign, Illinois, and collect all mail from inside the drop box.

       10.      Later that morning, agents met with the USPS mail carrier sent to retrieve

the packages at the Round Barn Road location. Prior to the mail carrier's arrival, agents

confirmed via surveillance that no other individuals had gained access to the USPS drop

box or tampered with its contents. With assistance from the USPS mail carrier, agents

were able to visually inspect the contents of the drop box and observed 33 yellow manila

envelopes matching in appearance the yellow manila envelopes agents previously saw

Caamano depositing into the drop box. These 33 packages were brought to the United

States Post Office, located at 600 North Neil Street, Champaign, Illinois.

       11.      Agents visually inspected each of the 33 manila envelopes and observed

that the return sender on each was listed as a "Colin H. Taylor". Agents also observed a

shipping company, EasyPost, had created the shipping label on each envelope, and all

envelopes had the same EasyPost account number: C26321. Inside one of the packages,

officers discovered approximately 1,000 pills which were determined following analysis
             2:19-mj-07019-EIL # 1    Page 7 of 22



to contain alprazolam, a Schedule IV controlled substance. The pills were nearly identical

in appearance to the medication Xanax, manufactured by Pfizer.

       12.      Agents interviewed the USPS mail carrier who advised similar manila

envelopes had been deposited into four USPS drop boxes in the vicinity of Mattis Avenue

and Kirby Avenue in Champaign, Illinois, each day for several months. The mail carrier

estimated the number of manila envelopes to be between 50 and 100 among the four drop

boxes each day.

       13.      Multiple similar packages were obtained by law enforcement sent utilizing

the same EasyPost account previously linked to Caamano, account C26321. On February

21, 2018, the Sheriff's Office took a report at 3206 Halifax Drive, Apartment B,

Champaign, Illinois, in which a female subject, identified as T.A., received four boxes

delivered to her by USPS, each identifying her as the "return sender." T.A. told the

Sheriff's Office that she did not send any boxes and opened one to check its contents.

Upon inspection, T.A. observed three gray packages, wrapped in bubble wrap, inside the

box. T.A. then opened one gray package and discovered numerous pills, all marked with

"Xanax" on each pill. T.A. relinquished custody of the four boxes and their contents to

the Sheriff's Office. Agents reviewed photographs taken of the shipping labels on the four

boxes and observed a shipping label created by the same EasyPost previously linked to

Caamano.

      14.       On March 12, 2018, DEA agents took custody of the four boxes delivered to

T.A. and their contents from the Sheriff's Office. Agents inspected the contents and
          2:19-mj-07019-EIL # 1     Page 8 of 22



confirmed the four boxes were each filled with three packages. Each of the three packages

contained numerous white elongated pills. Agents observed that each pill bore the

marking "Xanax" on one side and the marking "2" on the other side, markings consistent

with pills made by the pharmaceutical manufacturer Pfizer. Agents noted upon

inspecting the pills through the plastic packaging that several of the pills had lighter

markings, indicating possible counterfeit production. On March 27, 2018, laboratory

results returned indicating the pills were all alprazolam (the main active chemical in

Pfizer's Xanax) with a 95% level of confidence. In total, the four packages contained

83,538 dosage units (pills).

       15.    Meanwhile, on March 8, 2018, Cleveland Police Department Detective

John Dlugalinski reported USPS Parcel 9405536897846313514706, also sent by the same

EasyPost account, to United States Postal Inspection Services Investigator Bryon Green.

The parcel was addressed to 3740 Euclid Ave, Cleveland, Ohio, 44115, and was turned

over by a resident who had no knowledge of the parcel. The parcel contained more

than 1,000 Xanax-labeled alprazolam pills; the presence of alprazolam was confirmed

by the Cuyahoga County Laboratory.

       16.    On March 22, 2018, Investigator Green identified additional associated

mailings from this same EasyPost account delivered to Nicholas Armstrong at 1443 E.

25th St. in Cleveland, Ohio 44114. These parcels, like those deposited by Caamano into

the mail drop box in Champaign, Illinois, had a return address of Colin H. Taylor, 2105

S. Zuppke Dr., Urbana, Illinois, and were associated with EasyPost account C26321.
           2:19-mj-07019-EIL # 1        Page 9 of 22



        17.    On March 26, 2018, Investigator Green, along with Homeland Security

Investigations and the Drug Enforcement Administration, conducted a controlled

delivery of the parcels destined for Armstrong. Agents detained Armstrong after he

took custody of the parcels and returned to his residence. Armstrong signed a consent

form permitting law enforcement agents to search his residence, which resulted in the

recovery of the two parcels associated with EasyPost account C26321, along with

various narcotics.

        18.    Armstrong provided a statement to agents and advised he purchased the

"Xanax" that was recovered from the parcels from a darkweb vendor that Armstrong

identified as Reddit user "Googleplex". Armstrong stated that "Googleplex" sells

"Xanax" on the Dream Market, but advised that Armstrong purchased directly from

"Googleplex" by sending Monero2 cryptocurrency to a wallet3 provided by

"Googleplex." Armstrong stated he communicates with "Googleplex" via email.




       2  An open-source cryptocurrency that focuses on privacy and decentralization. Monero
uses a public ledger to record transactions while new units are created through a process called
mining. Monero aims to improve on existing cryptocurrency design by obscuring sender,
recipient, and amount of every transaction made, as well as making the mining process more
egalitarian.
       3 A "wallet" or cryptocurrency wallet stores the public and private keys, which can be
used to receive or spend the cryptocurrency. A wallet can contain multiple public and private
key pairs. The cryptocurrency itself is not in the wallet. The cryptocurrency is decentrally
stored and maintained in a publically available ledger. With a private key, it is possible to write
in the public ledger in order to spend the cryptocurrency.
              2:19-mj-07019-EIL # 1   Page 10 of 22



        19.      Based on the foregoing investigation, on May 27, 2018, residential search

warrants were executed at 1510 Glenshire Drive and 510 South Fair Street in Champaign,

Illinois. Stephan Caamano' s rental residence, 510 South Fair Street, was largely empty,

although law enforcement agents proof of residency for Caamano, as well as one zp9

rotary tablet press with a Xanax pilil stamp, two 20-liter mixing machines, three

commercial grade scales, three heavy duty vacuum sealing machines, multiple large

plastic bins and containers used to sort and mix powders, a container filled with binding

agent Firmapress, pressed counterfeit Xanax bars, non-prescribed steroids, doping

masking agents, non-FDA approved tramadol and domperidone medicines, tryptamine

(psychedelic), and multiple materials used for packaging and shipping items via

registered mail. The pill press had been partially taken apart.

        20.      Based on the statements gathered from Armstrong, agents also collected

several electronics from Caamano's residence at 1510 Glenshire Drive in Champaign,

Illinois.     These included: multiple cellular devices, a Toshiba laptop, amd several

computers and computer-related components containing memory /hard drive space,

including a CyberPowerPC computer tower.

        21.      Through use of a prior search warrant acquired in this investigation,

information was obtained from a cellular device, taken at the time of Caamano's arrest,

showed numerous accounts and applications activated on the device. One of those

accounts was a LastPass account associated with email stephan4096@gmail.com. This
             2:19-mj-07019-EIL # 1    Page 11 of 22



email address had been used by Caamano to purchase several items relating to his illicit

drug activities, including pill presses.

       22.      Also found on the same cellular device as the LastPass account was

evidence of cryptocurrency and TOR applications, which confirm use of the device for

illicit dark web activities, as described by Armstrong.

       23.      On October 15, 2018, Champaign Police Department Digital Forensics

Examiners were able to bypass Caamano's encryption on his CyberPowerPC. On this

computer was an extension app for LastPass, associated with email account

stephan4096@gmail.com. Agents were unable to access Caamano's LastPass account as

no master password could be located on the device to unlock the account. Agents were

also unable to access several websites and programs on the computer due to lack of

password access; these websites and programs included cryptocurrency wallets

maintained by Caamano. Based on statements from customers associated with

Caamano' s illicit drug sales, it is believed Caamano received payment for the counterfeit

Xanax pills via cryptocurrency and maintained these moneys through darkweb wallets.

      24.       The moneys maintained in cryptocurrency wallets was used to purchase

gold bullion, which was shipped to Caamano at his 1510 Glenshire residence. Caamano

then sold the gold bullion in exchange for US currency through various gold companies,

thereby masking the origin of the money as cryptocurrency.
            2:19-mj-07019-EIL # 1    Page 12 of 22



                           LOGMEIN, INC. AND LASTPASS

       25.     I have learned in my training and experience, as well as the investigation

conducted in this case, that LogMein, Inc. owns and operates a password manager,

vault, and digital waliet app of the name "LastPass" that can be accessed at

www.lastpass.com, as well as from mobile apps. This program allows users to maintain

log-in information, including usernames and passwords, for other programs and

websites on LastPass. LastPass then enters the log-in information into these other

websites and programs for the LastPass user.

      26.      To create a LastPass account, an individual must choose a unique username

and password and complete basic profile information regarding the user. This

information can include the user's full name, physical address, location, email addresses,

interests, and other personal information. Once these steps are complete, the profile for

the new account is created.

      27.      Once a username/profile is established and a new account is created, the

new user then chooses a strong master password for his/her LastPass account, which

allows the user to then add log-in information for other accounts. The other account

information is aggregated in the LastPass Vault, which stores usernames and passwords

for other websites or programs. The LastPass Vault is accessible by internet or browser

extension, enabling the account holder to sign in to one program-LastPass-and then

easily access all other password-protected sites or programs without typing in each

website's passwords. Because LastPass is an internet or browser extention, use of the
             2:19-mj-07019-EIL # 1    Page 13 of 22



program does not reqmre a local copy of LastPass be maintained on each user's

individual computer terminal. In addition to storing passwords, LastPass can also

generate new, randomized passwords or audit old and vulnerable passwords stored

within the Vault.

       28.      LogMein, Inc. retains Internet Protocol ("IP") logs for each user ID or IP

address. These logs may contain information about the actions taken by the user ID or

IP address on LastPass, including information about the type of action, the date and time

of the action, and the user ID and IP address associated with the action. For example, if

a user views his/her LastPass account, that user's IP log may reflect the fact that the user

viewed the account, and would show when and from what IP address the user did so.

       29.      Database providers like LogMeln, Inc. typically retain additional

information about their users' accounts, such as information about the length of service

(including start date), the types of service utilized, and the means and source of any

payments associated with the service (including any credit card or bank account

number).       In some cases, LogMein, Inc. users may communicate directly with

LogMein/LastPass about issues relating to their accounts, such as technical problems,

billing inquiries, or complaints from other users. Database providers like LogMein, Inc.

typically retain records about such communications, including records of contacts

between the user and the provider's support services, as well as records of any actions

taken by the provider or user as a result of the communications.
             2:19-mj-07019-EIL # 1     Page 14 of 22



       30.      LogMein, Inc. maintains the following information regarding user

accounts, along with other information:

             a. Basic subscriber information: a LastPass subscriber's name, address, IP

                logs, username or other subscriber identity, and billing information (if any).

             b. Other non-content records or information: a user or the user's conduct on

                LastPass, message headers, user preferences, and certain activity logs.

       31.      In my training and experience, a social networking user's IP log, stored

electronic communications, and other data retained by a provider like LogMein, Inc., can

indicate who has used or controlled the user's account. This "user attribution" evidence

is analogous to the search for "indicia of occupancy" while executing a search warrant at

a residence. For example, profile contact information, private messaging logs, status

updates, and tagged photos (and the data associated with the foregoing, such as date and

time) may be evidence of who used or controlled the LastPass account at a relevant time.

Further, LastPass account activity can show how and when the account was accessed or

used. For example, as described herein, LogMein, Inc. logs the IP addresses from which

users access their accounts along with the time and date. By determining the physical

location associated with the logged IP addresses, investigators can understand the

chronological and geographic context of the account access and use relating to the crime

under investigation. Such information allows investigators to understand the geographic

and chronological context of LastPass access, use, and events relating to the crime under

investigation. Additionally, LastPass and LogMein would maintain passwords to sites or
             2:19-mj-07019-EIL # 1    Page 15 of 22



programs regularly visited by a user, including sites primarily utilized for illicit activities,

such as cryptocurrency wallets. Lastly, LastPass account activity may provide relevant

insight into the LastPass account owner's state of mind as it relates to the offense under

investigation.     For example, information on the LastPass account may indicate the

owner's motive and intent to commit a crime (e.g., information indicating a plan to

commit a crime), or consciousness of guilt (e.g., deleting account information in an effort

to conceal evidence from law enforcement).

       32.       On October 18, 2018, agents sent a preservation request to LogMein, Inc.,

the owner of LastPass, pertaining to all records associated with email account

stephan4096@gmail.com. In general, electronic data sent to a LogMein, Inc. subscriber is

stored in the subscriber's LastPass account information or LogMein, Inc. servers until the

subscriber deletes the electronic data. If the subscriber does not delete the data, the data

can remain on LogMein, Inc. servers indefinitely. Even if the subscriber deletes the data,

it may continue to be available on LogMein, Inc.'s servers for a certain period of time.

       33.      Therefore, the computers of LogMein, Inc. are likely to contain all the

material described above, including stored electronic communications and information

concerning subscribers and their use of LastPass, such as account access information,

transaction information, and other account information.

              INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

       34.      I anticipate executing this warrant under the Electronic Communications

Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A), by using
         2:19-mj-07019-EIL # 1      Page 16 of 22



the warrant to require LogMeln, Inc. to disclose to the government copies of the

information (including the content of communications) further described in Section I of

Attachment B. Upon receipt of the information described in Section I of Attachment B,

government-authorized persons will review that information to locate the items

described in Section II of Attachment B.

                                     CONCLUSION

       35.    Based on the forgoing, I request that the Court issue the proposed search

warrant relating to the LastPass user account associated with the email

stephan4096@gmail.com.

       36.     Because the warrant will be served on LogMein, Inc., who will then

compile the requested records at a time convenient to it, reasonable cause exists to permit

the execution of the requested warrant at any time in the day or night.



                                              Respectfully submitted,

                                              s/Todd Emery

                                              ToddMc-~ ..
                                              Special Agent
                                              Drug Enforcement Administration



      Subscribed and sworn to before me on
  s/Eric I. Long
                                               --~1,._/~~!________,,
                                                     I
                                                         3                      201,



      The Honorable Eric I. Long
      UNITED STATES MAGISTRATE JUDGE
         2:19-mj-07019-EIL # 1      Page 17 of 22



                                   ATTACHMENT A


                                 Property to Be Searched


       This warrant applies to information associated with the user account associated

with email stephan4096@gmail.com that is stored at premises owned, maintained,

controlled, or operated by LogMein, Inc., a company headquartered at 323 Summer

Street, Boston, Massachusetts.
             2:19-mj-07019-EIL # 1     Page 18 of 22



                                      ATTACHMENT B

                                Particular Things to be Seized

   I.        Information to be disclosed by LogMein, Inc. (the "Provider")

        To the extent that the information described in Attachment A is within the

possession, custody, or control of the Provider, regardless of whether such information

is stored, held or maintained inside or outside of the United States, and including any

emails, records, files, logs, or information that has been deleted but is still available to

the Provider, or has been preserved pursuant to a request made under 18 U.S.C. §

2703(f) on March 29, 2018, the Provider is required to disclose the following information

to the government for each account or identifier listed in Attachment A:

        a.      The contents of all emails associated with the account, including stored or

preserved copies of emails sent to and from the account, draft emails, the source and

destination addresses associated with each email, the date and time at which each email

was sent, and the size and length of each email;

        b.      All records or other information regarding the identification of the

account, to include full name, physical address, telephone numbers and other

identifiers, records of session times and durations, the date on which the account was

created, the length of service, the IP address used to register the account, log-in IP

addresses associated with session times and dates, account status, alternative email

addresses provided during registration, methods of connecting, log files, and means

and source of payment (including any credit or bank account number);

        c.      The types of service utilized;
            2:19-mj-07019-EIL # 1      Page 19 of 22



       d.      All records or other information stored at any time by an individual using

the account, including all usernames, passwords, address books, contact and buddy

lists, calendar data, pictures, and files;

       e.      All records pertaining to communications between the Provider and any

person regarding the account, including contacts with support services and records of

actions taken;

       f.      All records pertaining to content of private messages between users or

communities (e.g. modmail), content of information posted to Services (e.g. text, photos,

videos, link), transactional information from purchase of products or services (e.g.

LastPass), and information provided directly to LogMeln, Inc. via forms, contests,

sweepstakes, or promotions; and

       g.      For aI! information required to be disclosed pursuant to this warrant, the

physical location or locations where the information is stored.



The Provider is hereby ordered to disclose the above information to the government

within fourteen days of the issuance of this warrant.
          2:19-mj-07019-EIL # 1      Page 20 of 22



   IL      Information to be seized by the government

        All information described above in Section I that constitutes fruits, contraband,

evidence, and instrumentalities of violations of 21 U.S.C. §§ 841(a)(l) and 846 those

violations involving Stephan Caamano (email account stephan4096@gmail.com) and

occurring after January 1, 2016, to the present, including, for each account or identifier

listed on Attachment A, information pertaining to the following matters:

           (a) "the sale of illegal drugs"; "dark web or dark web marketplaces";

              "conversations about Xanax, narcotics, drugs, or any pharmaceutical pills

              or materials"; "communications between Googleplex and any of the

              following users: barcentral, alpraking, eastcoastbarbarian, quantikxanax,

              quantik, galacticagora, candyland134, quanitkusa, lordxanaxusa,

              secondchanceusername, tote32, xanax empire, pestcontroll, tiz_time,

              younginlam, hulkpresser, lexie, jackxcarter, pharmaking, plexiglass, jack,

              theory of harmony ;" "preparatory steps taken in furtherance of the

              scheme".

           (b) Passwords stored and maintained by LastPass associated with the account

              linked to stephan4096@gmail.com;

           (c) Evidence indicating how and when the account was accessed or used, to

              determine the geographic and chronological context of account access,

              use, and events relating to the crime under investigation and to the email

              account owner;
2:19-mj-07019-EIL # 1     Page 21 of 22



(d) Evidence indicating the account owner's state of mind as it relates to the

   crime under investigation;

(e) The identity of the person(s) who created or used the user ID, including

   records that help reveal the whereabouts of such person(s);

(f) The identity of the person(s) who communicated with the user ID about

   matters relating to manufacturing and distributing counterfeit

   pharmaceuticals/narcotics, including records that help reveal their

   whereabouts.
            2:19-mj-07019-EIL # 1     Page 22 of 22



                 CERTIFICATE OF AUTHENTICITY OF DOMESTIC
                BUSINESS RECORDS PURSUANT TO FEDERAL RULE
                            OF EVIDENCE 902(11)


       I , - - - - - - - - - - - - - - ~ attest, under penalties of perjury under

the laws of the United States of America pursuant to 28 U.S.C. § 1746, that the

information contained in this declaration is true and correct. I am employed by

LogMein, Inc., and my official title is _ _ _ _ _ _ _ _ _ _ _ _ _ . I am a

custodian of records for LogMein, Inc .. I state that each of the records attached hereto is

the original record or a true duplicate of the original record in the custody of LogMeln,

Inc., and that I am the custodian of the attached records consisting of _ _ _ __

(pages/CDs/kilobytes). I further state that:

       a.      all records attached to this certificate were made at or near the time of the

occurrence of the matter set forth, by, or from information transmitted by, a person with

knowledge of those matters;

       b.      such records were kept in the ordinary course of a regularly conducted

business activity of LogMeln, Inc.; and

       c.      such records were made by LogMein, Inc. as a regular practice.

       I further state that this certification is intended to satisfy Rule 902(11) of the

Federal Rules of Evidence.




Date                                Signature
